BALDWIN, J.
The finding in this case is in the nature of a special verdict. It is that the work was done at the instance of Kappelman & Co., who were the agents of the defendant, the defendant being a corporation. It was claimed by the defendant that though Kappelman & Co. were the agents, they were also contractors* and that they employed the plaintiff in this last capacity. There is no necessary inconsistency between a man being an agent and his contracting in an individual capacity, and the very question here was, as to what capacity Kappelman & Co. acted in making this contract. The rule is that enough must be found by a special' verdict or finding, when that is relied on as the basis of a judgment, to show in and of itself a legal conclusion of liability. This was not done here. We must, therefore, reverse the judgment, that the issue may be directly and explicitly found.
We concur: Field, C. J.; Cope, J.